Citation Nr: 0821709	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-32 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed bursitis of 
the left shoulder.  

2.  Entitlement to service connection for chorioretinal 
scarring and floaters of the right eye.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his Substantive Appeal.  He was scheduled in May 2008, 
but failed to report without explanation.  In correspondence 
dated May 28, 2008, the day after his scheduled hearing, the 
veteran's representative indicated that the veteran desired 
to cancel his hearing.  Consequently, the veteran's hearing 
request is withdrawn.  See 38 C.F.R. § 20.702 (2007).  

The issue of service connection for bursitis of the left 
shoulder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

The veteran currently is shown to have a chorioretinal 
scarring and floaters in the right eye is due disease or 
injury that as likely as not to had its onset during his 
lengthy period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by chorioretinal scarring and floaters 
in the right eye is due disease or injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered VCAA with regard to the matter on 
appeal.  Given the favorable action taken hereinbelow, no 
further assistance in developing the facts pertinent to it is 
required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service the veteran was seen for complaints of blurry 
vision.  In a July 1981 service treatment record, he 
complained of blurry vision and spots or flashes in the eye.  

Subsequent to service, during an October 2003 VA examination, 
the veteran reported that he had a 10-15 year history of 
getting occasional floaters in the right eye.  He would see 
rare flashes of light in this eye.  

The veteran reported being involved in a motor vehicle 
accident in 1981 when he sustained a laceration to the right 
lower lid and skin temporal to the eye.  He had to have 
surgical repair for this laceration.  He had no reported 
family history of eye trouble.  

An examination showed some clear retinal scarring in the 
periphery inferiorly and supertemporally in the right eye.  
There was no retinal detachment.  The veteran was diagnosed 
with chorioretinal scarring of the right eye with floaters.  

The examiner noted the veteran was status post motor vehicle 
accident which caused injury to the skin around the eye and 
opined that the noted accident and resultant injury might 
have been related to the scarring in the right eye.  

During a May 2007 VA examination, the veteran reported being 
involved in a motor vehicle accident during service and 
suffering a laceration near the right upper eyebrow.  He 
complained of a 10-15 year history floaters in front of his 
right eye.  Occasionally, he would have flashes of light in 
the right eye.  

On examination, the veteran was diagnosed with vitreous 
floaters in the right eye and mild astigmatism and 
presbyopia.  The veteran was instructed to continue wearing 
his eyeglasses as needed.  He was warned to see an 
ophthalmologist immediately if the flashes increased or 
vision decreased.  

A subsequent October 2007 VA examination confirmed the 
findings of the May 2007 VA examination.  The examiner opined 
that the vitreous floaters and chorioretinal scarring were 
less likely as not related to the trauma suffered in 1981.  

In this case, as indicated, there exists competent medical 
evidence both supporting and contradicting the veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the evidence 
is in relative equipoise in showing that the veteran 
currently has right eye chorioretinal scarring with floaters 
as likely as not had its clinical onset during his long 
period of active service.  See Owens v. Brown, 7 Vet. App. at 
433.  

In this regard, the Board notes that the VA examiner, who 
conducted the October 2003 VA examination, is certainly 
competent to offer an opinion that the veteran's eye disorder 
was related to an injury suffered during service in 1981.  By 
extending the benefit of the doubt to the veteran, service 
connection for chorioretinal scarring and floaters of the 
right eye is granted.  See 38 C.F.R. § 3.303(d).  



ORDER

Service connection for chorioretinal scarring and floaters of 
the right eye is granted.  



REMAND

During service, the veteran was seen for complaints of left 
shoulder pain on numerous occasions.  In a March 1991 service 
treatment record, the veteran was diagnosed with shoulder 
impingement.  

The Board is aware that results of a November 2003 VA 
examination showed no clinical pathology associated with the 
left shoulder.  However, in subsequent VA medical records the 
"problems list" indicates sprain of unspecified site of the 
shoulder and upper arm.  

To that end, in various lay statements the veteran has 
consistently reported that he has left shoulder problems that 
result in decrease in range of motion and cause him to use 
caution when using his left arm.  The veteran in this regard 
is certainly competent to report symptoms, such as shoulder 
pain, capable of lay observation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board finds that a VA examination is 
necessary to determine if the veteran has a current left 
shoulder disability that had its clinical onset during his 
period of active service.  

Thus, this remaining matter is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed left 
shoulder disability since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any previously 
un-identified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his claim.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent the claimed left shoulder 
condition.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has a current left shoulder 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

4.  After completing all indicated 
development, the RO should review the 
veteran's claim of service connection for 
left shoulder condition in light of all 
the evidence of record.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


